Citation Nr: 1226681	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  08-36 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from June to October 1976; June 1986 to April 1989; and December 2003 to March 2005.  Following, and in between, those periods of active service, the Veteran was a member of the Alabama Army National Guard (ALARNG).

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2007 rating decision by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA), that denied the benefit sought on appeal.  The Veteran perfected a timely appeal of that determination.

This appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  VA will notify you if further action is required on your part.


REMAND

The Veteran does not claim and the record does not suggest that hearing loss had its onset or increased in severity during a period of active service prior to the December 2003 to March 2005 period of active duty.  The Veteran claims that acoustic trauma during this latter period of service aggravated his hearing loss.  

An August 1990 Report of Medical History for an examination conducted by the ALARNG reflects the Veteran indicated he wore a hearing aid and he had a history of hearing loss.  The examiner noted in Block 25 that the Veteran wore a hearing aid for a "high pitch hearing loss left ear x 1 year."  

A September 1994 Report of Medical History for the Veteran's retention ALARNG physical examination reflects the Veteran reported a history of hearing loss from his civilian job in his left ear, mostly a high frequency loss, and he wore a hearing aid.  The audiometric section of the ALARNG September 1994 Report Of Medical Examination For Retention reflects thresholds at 4000 Hz of 50 db in the right ear, and 60 db in the left ear.  The test showed no loss of hearing acuity at 500 db in the right ear, and at 500 and 1000 db in the left ear.

A February 2000 ALARNG Report Of Medical Examination For Retention reflects the following pure tone thresholds, in decibels:



HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
20
60
55
LEFT
0
5
15
50
65

The examiner noted a high frequency hearing loss, and the Veteran's hearing for his physical profile was noted as 2.

An August 2007 VA examination report reflects the Veteran reported a mortar round exploded approximately 60 feet from him, and the Veteran opined that is where his hearing loss, worse in the left ear, began.  He reported further that VA issued him a hearing aid for the left ear in 2005, and it worked fine.  The audiometric examination reflects the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
20
50
60
LEFT
5
15
15
50
55

Speech recognition was 96 percent in the right ear and 88 percent in the left ear.  The examiner did not indicate whether the hearing loss increased in severity beyond its natural progress during the 2003-2005 period of service or if any increase in hearing pathology is due to acoustic trauma during that period of service.   

Accordingly, the case is REMANDED for the following actions:

1.  Forward the claims file to the August 2007 VA examiner or another audiologist if that one is unavailable.  After reviewing the evidence of record (summarized in this document) provide an opinion as to whether there is a 50 percent probability or more that the Veteran's hearing loss was aggravated beyond its natural progress during his period of active service from 2003-2005, and if so, specify the baseline level of hearing disability prior to aggravation and the permanent, measurable increase in severity of hearing loss that is attributable to this period of active duty.  For purposes of the examination, the Veteran's claim of exposure to acoustic trauma during the 2003-2005 period of active duty is considered credible.  A rationale for any conclusions should be included.  

2.  After completion of the above, the RO should review the expanded record and determine if the benefit sought on appeal is warranted.  The appellant and his representative should then be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

Department of Veterans Affairs


